SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended May 31, 2010 OR o Transmission Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1937 for the transition period from to Commission file number:001-32046 Simulations Plus, Inc. (Name of registrant as specified in its charter) California 95-4595609 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer identification No.) 42505 10th Street West Lancaster, CA93534-7059 (Address of principal executive offices including zip code) (661) 723-7723 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo o The number of shares outstanding of the registrant’s common stock, par value $0.001 per share, as of July 12, 2010 was 15,800,007 and no shares of preferred stock were outstanding. Simulations Plus, Inc. FORM 10-Q Quarterly Report For the Quarterly Period Ended May 31, 2010 Table of Contents PART I. FINANCIAL INFORMATION Page Item 1.
